Title: From James Madison to Daniel D. Tompkins, 28 September 1814
From: Madison, James
To: Tompkins, Daniel D.


        
          Dr Sir
          Sepr. 28. 1814
        
        Mr. Monroe having just been appointed Secy. of War it is necessary to provide for the vacancy resulting in the Dept of State. Wishing to avail the U.S. of yr. talents & services, I take the liberty of requesting permission to name you to the Senate as his successor. I am aware of the very important Station, from which their concurrence will withdraw you; but I justify my personal wish to see you a member of the Ex. family, by my persuasion, that the one contemplated will afford still greater scope for the benefits wch. you have given so many proofs of your disposition to render to our Country. I need not suggest that as early an answer as you can make convenient will be acceptable.
        
          J.M.
        
      